t c memo united_states tax_court michael t carey and leone r carey petitioners v commissioner of internal revenue respondent docket no filed date michael t carey and leone r carey pro_se jeremy l mcpherson for respondent memorandum opinion colvin judge this case is before the court on respondent’s motion for summary_judgment and motion for a penalty under sec_6673 respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure for an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure as discussed below we will grant respondent’s motion and will impose a penalty against petitioners under sec_6673 in the amount of dollar_figure section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure references to petitioner are to michael t carey a petitioners background petitioners resided in redding california when they filed their petition petitioner is a licensed occupational therapist he performed services at several adult residential facilities in b respondent’s request for admissions respondent sent a request for admissions to petitioners petitioners did not respond to respondent's request for admissions each statement in a request for admissions served on a party is deemed admitted unless a response is served on the requesting party within days after service of the request rule c thus we deem petitioners to have admitted the following facts stated in respondent's request for admissions petitioner’s residential facilities in petitioner worked with severely disabled adults at residential management services rancho residential facility sunshine residential facility and home health services which are residential facilities for disabled adults the trusts petitioners formed residential management services trust1 residential rancho residential trust rancho sunshine residential trust sunshine and home health services trust home health petitioners’ trusts before petitioners’ trusts purportedly were in the business of operating nursing and personal care facilities in petitioners’ four children have been the sole named beneficiaries of petitioners’ trusts since robert hogue hogue was the purported trustee of these trusts in he was paid no more than dollar_figure per trust in for his services as trustee bank accounts were maintained for petitioners’ trusts petitioner had signature_authority over those accounts in and part of he paid his personal expenses from those bank our use of the words trust trustee and form does not necessarily indicate that we believe the transactions at issue have substance petitioners formed home health services trust on date residential management services trust on date and rancho residential trust and sunshine residential trust on date accounts in he used a signature stamp bearing the name robert hogue to sign checks on those bank accounts in petitioners’ trusts filed form sec_1041 u s fiduciary income_tax return for each trust reported income and expenses from one of the nursing care facilities on its return the trusts reported the following amounts of income for trust gross_receipts interest residential rancho sunshine home health dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners and their residences sometime before petitioners owned and lived in a residence in palo cedro california the palo cedro residence they transferred title to that residence to douglas carpa and robert l talbot trustees of ranch holding trust on a date not contained in the record robert hogue was the purported trustee of ranch holding trust at the end of petitioner used funds from sunshine’s bank account to pay the property taxes on the palo cedro residence in date property taxes on the palo cedro residence were paid in date with funds from home health’s account and in date with funds from residential’s account petitioners currently live in a house in bella vista california the bella vista residence the bella vista residence is located on acres of land michael blomquist trustee of hidden meadows holding trust acquired title to the bella vista residence in robert hogue was the purported trustee of hidden meadows holding trust at the end of petitioner paid the property taxes on the bella vista residence in date with funds from sunshine’s bank account petitioners’ tax_return petitioners requested and received an extension of time to date to file their return petitioners signed their return on date and respondent received it on date petitioner received but did not report self-employment_income of dollar_figure in residential rancho sunshine and home health reported that amount as gross_receipts on their returns petitioners also received but did not report interest_income of dollar_figure in instead residential rancho and home health reported that amount as interest on their returns petitioners did not have or provide to respondent substantiation of car and truck office and mortgage interest_expenses they deducted on their return c procedural history on date respondent moved to dismiss this case for failure to state a claim and to impose a penalty under sec_6673 special_trial_judge armen ordered petitioners to file an amended petition by date and set respondent’s motion for a hearing at the san francisco california trial session beginning on date petitioners did not file an amended petition at the date hearing on respondent’s motion the court ordered petitioners to file an amended petition by date the court told petitioners that their original petition did not state a claim and warned them that if they repeated in the amended petition the arguments they made in their petition the court would strike those arguments in their amended petition petitioners repeated frivolous arguments that they had made in their petition thus on date the court ordered that petitioners’ frivolous contentions be stricken from the petition and the amendment to petition this case was calendared for trial during the session of this court in san francisco beginning on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 we ordered petitioners to file a response to respondent’s motion but they did not do so petitioners did not appear at the calendar call or otherwise communicate with the court discussion a summary_judgment we may grant summary_judgment if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 matters deemed admitted under rule c are conclusively established and may be considered in deciding whether to grant a motion for summary_judgment 85_tc_267 81_tc_644 77_tc_334 we have examined the entire record and construed facts most favorably for petitioners we conclude that there is no dispute as to any material fact and that respondent is entitled to summary_judgment rule b whether petitioners’ trusts are recognized for federal tax purposes respondent contends that petitioners’ trusts should not be recognized for federal_income_tax purposes because they are shams petitioners contend that petitioners’ trusts are not shams a_trust may be a sham for federal tax purposes if the grantor retains control_over the property or income placed in the trust and does not change how the property or income is treated 333_us_591 117_f3d_1053 8th cir we generally do not recognize a_trust for federal tax purposes if the grantor keeps substantially unfettered powers of disposition or beneficial_enjoyment of trust property see united_states v noske supra 992_f2d_789 8th cir affg per curiam tcmemo_1991_508 761_f2d_1056 5th cir 686_f2d_490 7th cir affg tcmemo_1980_568 621_f2d_1318 8th cir affg tcmemo_1979_164 petitioners controlled and dealt with the alleged trust property as if it were their own petitioner retained substantial enjoyment of the trust property as shown by the fact that he had signature_authority over the bank accounts of petitioners’ trusts in and for part of and that he paid his personal expenses from those bank accounts in robert hogue allowed petitioner to do so robert hogue did not act as an independent_trustee or control any aspects of petitioners’ trusts thus we do not recognize petitioners’ trusts as trusts for federal_income_tax purposes and the money paid to those trusts is taxable to petitioners we will grant summary_judgment with respect to the invalidity of petitioners’ trusts accord residential mgmt servs trust v commissioner tcmemo_2001_297 involving the careys’ income_tax_liability for unreported income and failure to timely file petitioners admitted that petitioner received but did not report dollar_figure in as income from his health care facilities petitioners also admitted that they filed their return for late and that they are liable for an addition_to_tax for failure to timely file their return and an accuracy- related penalty under sec_6662 for negligence for thus we will grant respondent’s summary_judgment motion with respect to petitioners’ taxability on the self-employment and interest_income and petitioners’ liability for the addition_to_tax for late filing and the accuracy-related_penalty deductions petitioners have admitted that they did not have or provide to respondent substantiation or documentation for car and truck office and mortgage interest_expenses they deducted on their return thus respondent is entitled to summary_judgment that petitioners may not deduct car and truck office and mortgage interest_expenses for b whether respondent is entitled to summary_judgment relating to the sec_6673 penalty the court may impose on a taxpayer a penalty of up to dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer's position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 in their petition petitioners contended they had no unreported income or tax_liability respondent failed to identify code sections which establish their liability for tax respondent failed to provide them with certified assessment information respondent failed to identify the person making the adjustments on which the determination was based the determination is a naked assessment because it is based on hearsay evidence and respondent must show certified evidence to support the determination before this case can proceed to trial the court struck most of these allegations of error from the petition for failure to state a claim after the court ordered petitioners to amend their petition to raise justiciable issues petitioners filed an amended petition most of which was also stricken by the court petitioners’ contentions are frivolous see 118_tc_162 commissioner not required to identify code sections establishing tax_liability thacker v united_states aftr 2d ustc par e d ky assessment not required for tax_liability to exist affd 221_f3d_1336 6th cir residential mgmt servs trust v commissioner supra trust income attributed to petitioners for schaefer v commissioner tcmemo_1983_361 assessment not required for tax_liability to exist we conclude that petitioners’ claims are frivolous and groundless see 791_f2d_68 7th cir and that they instituted this case for purposes of delay under these circumstances we require petitioners to pay to the united_states a dollar_figure penalty under sec_6673 an appropriate order and decision will be entered
